DETAILED ACTION
Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao (CN104052857) (English translation version is attached, also available from applicant submitted prior art).
As to claim 1, Miao teaches method and system of controlling a doze mode of a mobile terminal, comprising:
detecting whether the mobile terminal is in the Doze mode [0008-0009, 0040]; 
in response to the mobile terminal being in the Doze mode, activating an accelerometer to sense a particular motion change [0008-0010, 00401-0043]; and 
2, 0040-0043]. 
As to claim 2, Miao teaches the particular motion change is a gravitational change [0041-0042, 0044]. 
As to claim 3, Miao teaches the in response to the particular motion change reaching a predefined threshold, deactivating the Doze mode, comprises: in response to the particular motion change reaching the predefined threshold for a plurality of time consecutively within a predefined period of time, deactivating the Doze mode by the mobile terminal [measuring the acceleration value of the movement for a predetermined time intervals in order to wake up the device from sleep mode] [0008-0010, 0040-0044]. 
As to claim 4, Miao teaches the in response to the mobile terminal being in the Doze mode, activating an accelerometer to sense a particular motion change, comprises: in response to the mobile terminal in the Doze mode, configuring a register to adjust the amplitude and a range of the gravitational change required to be detected by the accelerometer, and initiating the accelerometer to sense the particular motion change [acceleration sizer and time interval can be set in advance based on user habits] [0040-0044]. 
As to claim 5, Miao teaches before the detecting whether the mobile terminal is in the Doze mode, the method further comprises: initiating the accelerometer, and 
As to claim 6, Miao teaches after the in response to the particular motion change reaching a predefined threshold, deactivating the Doze mode, the method further comprises: the accelerometer receiving a control instruction of the mobile terminal and stopping sensing the particular motion change [0047, 0054]. 
As to claim 7, Miao teaches in response to the particular motion change not reaching the predefined threshold, the accelerometer continually sensing the particular motion change [0043-0045]. 
As to claim 8, Miao teaches the mobile terminal comprises a mobile phone, a tablet computer, and an intelligent watch [0040]. 
As to claim 9, Miao teaches invention of controlling a doze mode of a mobile terminal, comprising: detecting whether the mobile terminal is in the Doze mode [0008-0009, 0040]; in response to the mobile terminal being in the Doze mode, activating an accelerometer to sense a particular motion change [0008-0010, 0040-0043]; and in response to the particular motion change reaching a predefined threshold, deactivating the Doze mode [0008-0010, 0040-0043]. 
As to claim 10, Miao teaches the particular motion change is a gravitational change [0041-0042, 0044]. 
As to claim 11, Miao teaches the in response to the particular motion change reaching a predefined threshold, deactivating the Doze mode, comprises: in response to the particular motion change reaching the predefined threshold for a plurality of time 
As to claim 12, Miao teaches the in response to the mobile terminal being in the Doze mode, activating an accelerometer to sense a particular motion change, comprises: in response to the mobile terminal in the Doze mode, configuring a register to adjust the amplitude and a range of the gravitational change required to be detected by the accelerometer, and initiating the accelerometer to sense the particular motion change [acceleration sizer and time interval can be set in advance based on user habits] [0040-0044]. 
As to claim 13, Miao teaches after initiating an accelerometer, and subsequently loading an application for sensing the particular motion [upon determining the device in a sleep mode, wake up unit automatically control sensor for sensing the particular motion] [0008-0010, 0040-0043]. 
As to claim 14, Miao teaches in response to the particular motion change not reaching the predefined threshold, the computer program is capable of being executed by the processor to further perform operations of: instructing the accelerometer to continually sense the particular motion change [0043-0045].  
As to claim 15, Miao teaches invention of controlling a doze mode of a mobile terminal, comprising: detecting whether the mobile terminal is in the Doze mode [0008-0009, 0040]; in response to the mobile terminal being in the Doze mode, activating an accelerometer to sense a particular motion change [0008-0010, 0040-0043]; and in 
As to claim 16, Miao teaches the particular motion change is a gravitational change [0041-0042, 0044]. 
As to claim 17, Miao teaches the in response to the particular motion change reaching a predefined threshold, deactivating the Doze mode, comprises: in response to the particular motion change reaching the predefined threshold for a plurality of time consecutively within a predefined period of time, deactivating the Doze mode by the mobile terminal [measuring the acceleration value of the movement for a predetermined time intervals in order to wake up the device from sleep mode] [0008-0010, 0040-0044]. 
As to claim 18, Miao teaches the in response to the mobile terminal being in the Doze mode, activating an accelerometer to sense a particular motion change, comprises: in response to the mobile terminal in the Doze mode, configuring a register to adjust the amplitude and a range of the gravitational change required to be detected by the accelerometer, and initiating the accelerometer to sense the particular motion change [acceleration sizer and time interval can be set in advance based on user habits] [0040-0044]. 
As to claim 19, Miao teaches after the initiating an accelerometer, the processor is further arranged to perform operations of loading an application for sensing the particular motion [upon determining the device in a sleep mode, wake up unit automatically control sensor for sensing the particular motion] [0008-0010, 0040-0043].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to an exemplary embodiment of the present invention, the detection unit 101 can detect the operating state of the mobile device.
        The wake-up unit 102 may control the sensor of the mobile device to measure the movement of the mobile device at predetermined time intervals when the detection unit 101 detects that the mobile device enters a predetermined operating state, and determine whether to wake up the mobile device based on the measured motion result. 
        In the present invention, the predetermined operating state may be, for example, a static state and a sleep state.
        2 The sensor may be an acceleration sensor for measuring the acceleration value of the movement of the mobile device. 
        When the acceleration value measured by the acceleration sensor is within a predetermined acceleration range, the wake-up unit can wake up the screen of the mobile device.